Citation Nr: 1700888	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-22 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 23, 2008 for the assignment of a 10 percent disability rating for arthritis with bursitis and iliotibial band syndrome, right knee.  

2.  Entitlement to an effective date earlier than May 23, 2008 for the assignment of a 10 percent disability rating for bursitis and iliotibial band syndrome, left knee.  

3.  Entitlement to an effective date earlier than May 23, 2008 for the assignment of a 10 percent disability rating for right ankle instability.

4.  Entitlement to an effective date earlier than May 23, 2008 for the assignment of a 10 percent disability rating for left ankle instability.

5.  Entitlement to a disability rating greater than 20 percent for cervical strain with degenerative disc disease.

6.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy, right upper extremity associated with cervical strain with degenerative disc disease.

7.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy, left upper extremity associated with cervical strain with degenerative disc disease.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to October 1991 and again from April 1996 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, April 2009, and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the record.  

With regard to the TDIU issue, this was denied by the RO in a July 2015 rating decision.  While the Veteran has not perfected an appeal of this decision, the Board has taken jurisdiction of the TDIU issue pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (providing that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned may be considered part and parcel of the underlying rating issue). 

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  

The issues of entitlement to higher ratings for cervical spine disability and associated bilateral upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2005 rating decision granted service connection for bilateral knee and ankle disabilities, assigning noncompensable disability ratings for all four disabilities effective September 21, 2004.

2.  While the Veteran initially submitted a timely disagreement as to this decision, the Veteran did not submit a timely appeal following both an August 2006 statement of the case and December 2006 supplemental statement of the case.  As such, the May 2005 rating decision became final.

3.  Following the final May 2005 rating decision, VA first received the Veteran's claim seeking an increased rating for his bilateral knee and ankle disabilities on May 23, 2008; it is not factually ascertainable that he met the criteria for a 10 percent rating for his service-connected right knee disability within one year prior to May 23, 2008, i.e., as of May 23, 2007.

4.  The Veteran is service connected for depressive and cognitive disorders as a result of traumatic brain injury, evaluated as 70 percent disabling; cervical strain with degenerative disc disease, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; hemorrhoids, evaluated as 10 percent disabling; cognitive impairment, evaluated as 10 percent disabling; arthritis with bursitis and iliotibial band syndrome, right knee, evaluated as 10 percent disabling; bursitis and iliotibial band syndrome, left knee, evaluated as 10 percent disabling; left ankle instability, evaluated as 10 percent disabling; right ankle instability, evaluated as 10 percent disabling; degenerative disc disease, lumbar spine, evaluated as 10 percent disabling; radiculopathy of the left lower extremity associated with degenerative disc disease, lumbar spine, evaluated as 10 percent disabling; cervicogenic headaches due to traumatic brain injury, evaluated as 10 percent disabling; status post fracture with degenerative joint disease, right ring finger, evaluated as 10 percent disabling; radiculopathy, right upper extremity associated with cervical strain with degenerative disc disease, evaluated as 10 percent disabling; left upper extremity associated with cervical strain with degenerative disc disease, evaluated as 10 percent disabling; and hearing loss, left ear, evaluated as noncompensably disabling.  A combined disability evaluation of 100 percent is in effect as of January 14, 2010.  

5.  The Veteran is employed full time as an electrical technician.  His service-connected disabilities, singularly or in combination, have not been shown to be of such severity as to preclude substantially gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 23, 2008 for the grant of a 10 percent rating for arthritis with bursitis and iliotibial band syndrome, right knee, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.71a, Diagnostic Codes (DCs) 5260-5019 (2016).

2.  The criteria for an effective date earlier than May 23, 2008 for the grant of a 10 percent rating for bursitis and iliotibial band syndrome, left knee, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.71a, DCs 5260-5019 (2016).

3.  The criteria for an effective date earlier than May 23, 2008 for the grant of a 10 percent rating for right ankle instability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.71a, DCs 5299-5271 (2016).

4.  The criteria for an effective date earlier than May 23, 2008 for the grant of a 10 percent rating for left ankle instability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.71a, DCs 5299-5271 (2016).

5.  The criteria for assignment of a TDIU have not been met.  38 C.F.R. §§ 3.340 4.16(a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the earlier effective date claims, the Veteran was provided appropriate VCAA notice in June 2008 and January 2009.  While the Veteran was apprised of the evidence necessary to substantiate a claim for TDIU at the time the decision was rendered denying the benefit (see July 2015 rating decision), the Board finds no prejudicial error.  The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the Board hearing such that the essential fairness of the adjudication is not affected.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.
	
The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2016 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  The undersigned also explained the evidence necessary to substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any outstanding evidence necessary for a fair adjudication of the Veteran's claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II. Earlier Effective Date Analysis

The Veteran contends that he is entitled to separate 10 percent ratings prior to May 23, 2008, for his service-connected bilateral knee and ankle disabilities. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400. 

This claim is subject to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2). 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Also, with regard to the terms "application" or "claim", the Board notes that, once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2). 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

By way of background, in a May 2005 rating decision, the Veteran was awarded service connection for bilateral knee and ankle disabilities and assigned initial noncompensable ratings, effective September 21, 2004, the day following the Veteran's discharge from service.  The Veteran was informed of the decision and his appellate rights; however, he did not perfect an appeal regarding such matter.  While the Veteran initially submitted a timely disagreement as to this decision, the Veteran did not perfect an appeal following an August 2006 statement of the case (resent in October 2006) or a December 2006 supplemental statement of the case.  Therefore, the May 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [2016]. 

In this regard, following the final May 2005 rating decision, the Veteran's claim for an increased rating for bilateral knees and ankles was first received by VA on May 23, 2008.  In making such determination, the Board has considered whether any communication or treatment record dated prior to May 23, 2008, may be considered an informal claim.  However, the Veteran did not submit any communications regarding his bilateral knees and/or ankles between the December 2006 supplemental statement of the case and the May 23, 2008 claim for an increase.  

Thereafter, the September 2008 rating decision on appeal assigned separate 10 percent ratings for each knee and ankle, effective May 23, 2008, the date VA received the Veteran's claim for increase.

Therefore, the Board has reviewed the evidence of record within the one year period prior to the receipt of such claim in May 23, 2008, so as to determine the earliest date it is factually ascertainable that the Veteran's bilateral knee and ankle disabilities met the criteria for separate 10 percent ratings. 

With regard to the knees, the Veteran has been diagnosed with arthritis with bursitis and iliotibial band syndrome of the right knee, bursitis and iliotibial band syndrome of the left knee.  These disabilities are each rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5260-5019.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2016).  DC 5260 pertains to limitation of flexion of the knee and DC 5019 pertains to bursitis (which is to be rated on limitation of motion as arthritis).  The Veteran receives a 10 percent rating for painful or limited motion of a major joint.  See DC 5003 (pertaining to arthritis).  

With regard to the ankles, the Veteran has been diagnosed with bilateral ankle instability.  These disabilities are each rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5299-5271.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to the left ankle disability, and it must be rated by analogy.  38 C.F.R. § 4.20 (2016).  The Veteran receives a 10 percent rating for moderate limitation of motion of the ankle.  

During the August 2016 Board hearing, the Veteran testified that the severity of his bilateral knee and ankle disabilities remained the same from the time service connection was first granted for these disabilities in the May 2005 rating decision to the present.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing limitation of motion in his knees/ankles along with pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  There, however, are no pertinent VA treatment records dated within the year prior to May 23, 2008, showing a factually ascertainable increase in disability.  
The Board further observes that over a year prior to May 23, 2008, a July 2006 treatment note merely notes that with respect to the Veteran's knees, "[the Veteran] is being treated for pain problem elsewhere and understands to notify staff if treatment desired."  Another July 2006 treatment record merely noted that the Veteran had "cervical spondylosis, right knee arthritis" and that the Tramadol was working and to continue the current medication.  The September 2008 rating decision shows that the RO based the increased ratings on findings contained in a July 2008 VA examination report.  Based on the foregoing, the Board finds that, after the most recent final May 2005 rating decision, VA first received the Veteran's claim for an increased rating for bilateral knee and ankle disabilities on May 23, 2008, and that it is not factually ascertainable that his bilateral knee and ankle disabilities more nearly approximated the criteria required for 10 percent ratings under the applicable DCs during the one year prior to the receipt of his claim. i.e., May 23, 2007.

The Board recognizes that, during the August 2016 Board hearing, the Veteran's representative argued that the Veteran received two different letters on December 6, 2006 which were confusing to the Veteran in that one of the letters informed the Veteran that his case was in appellate status while the other letter informed the Veteran of the need to submit a substantive appeal.  The Veteran's representative also suggested that the Veteran was unable to comprehend what was needed to perfect an appeal given his service-connected cognitive disorder.  The Board has reviewed the two letters mailed to the Veteran on December 6, 2006 and cannot find a plausible basis for rendering a finding that either letter was misleading.  

Specifically, in the August 24, 2006 notice of issuance of statement of the case (which was resent to the Veteran on October 10, 2006 due to an error in the number of the street address), the RO advised the Veteran that "[t]o complete [his] appeal, [he] must file a formal appeal" and that the RO "enclosed VA Form 9, Appeal to the Board of Veterans' Appeals, which [the Veteran] may use to complete [his] appeal."  The Veteran was advised that "[he] must file [his] appeal with this office within 60 days from the date of this letter or within the remainder if any of the one year period from the date of the letter notifying [the Veteran] of the action that [he has] appealed."  The RO advised that "[if] [the RO] [did] not hear from [the Veteran] within this period, [the RO] will close [the Veteran's] case."  Thereafter, in a December 6, 2006 letter, the Veteran was advised of several actions regarding separate issues, including claims for benefits for tinnitus and hemorrhoids.  The letter also read that "the issues of service connection for right ear hearing loss and left finger injury and increased evaluations for service connected hearing loss left ear, bilateral knee disability, and bilateral ankle condition remain in appellate status."  In the simultaneously issued December 6, 2006 notice of issuance of supplemental statement of the case on the issues of entitlement to higher ratings for the knee and ankle conditions, the Veteran was advised that the SSOC was an update to the SOC previously sent to the Veteran.  The Veteran was further advised of the next steps he needed to take if he already filed a "formal appeal" (which the RO defined to the Veteran as "a completed and signed VA Form 9, 'Appeal to Board of Veterans' Appeals'"), and the steps needed to take if he had not already filed a formal appeal. 

The Board acknowledges the Veteran's contentions.  However, the cover letter with the August 2006 statement of the case (resent in October 2006) and the December 2006 supplemental statement of the case clearly delineated the timing for filing a substantive appeal.  Moreover, the law is clear that "innocent ignorance" cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance. Morris, 1 Vet. App. at 265.  In fact, the Court more recently confirmed that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

The Veteran's representative has also essentially raised an equitable tolling argument by reason of mental defect (cognitive impairment).  See Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004) ("[T]o obtain the benefit of equitable tolling, a veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of rational thought or deliberate decision making . . . or incapable of handling his own affairs or unable to function in society.") (internal citations omitted); Checo v. Shinseki, 748 F.3d 1373, 1378-79 (Fed. Cir. 2014); Checo v. McDonald, 27 Vet. App. 105, 106 (2014); see also Hunt v. Nicholson, 20 Vet. App. 519, 524-25 (2006) (holding that equitable tolling applies to deadlines for filing substantive appeals to the Board).  While the Veteran is service connected for depressive and cognitive disorders, the record does not credibly show that such disability interfered with the Veteran's ability to file a VA Form 9.  Indeed, the record shows that VA has not rendered the Veteran incompetent to handle his benefits and since the August 2006 statement of the case and December 2006 supplemental statement of the case, the Veteran has been actively involved filing additional claims, submitting additional argument and medical evidence in support of his claims, and providing testimony before the Board.  Indeed, in the May 23, 2008 claim, the Veteran clearly set forth arguments pertaining to his knees and ankles. 

As such, the Board concludes that an effective date earlier than May 23, 2008 for the assignment of separate 10 percent ratings for bilateral knee and ankle disabilities is not warranted.  

III.  TDIU Analysis

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for depressive and cognitive disorders as a result of traumatic brain injury, evaluated as 70 percent disabling; cervical strain with degenerative disc disease, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; hemorrhoids, evaluated as 10 percent disabling; cognitive impairment, evaluated as 10 percent disabling; arthritis with bursitis and iliotibial band syndrome, right knee, evaluated as 10 percent disabling; bursitis and iliotibial band syndrome, left knee, evaluated as 10 percent disabling; left ankle instability, evaluated as 10 percent disabling; right ankle instability, evaluated as 10 percent disabling; degenerative disc disease, lumbar spine, evaluated as 10 percent disabling; radiculopathy of the left lower extremity associated with degenerative disc disease, lumbar spine, evaluated as 10 percent disabling; cervicogenic headaches due to traumatic brain injury, evaluated as 10 percent disabling; status post fracture with degenerative joint disease, right ring finger, evaluated as 10 percent disabling; radiculopathy, right upper extremity associated with cervical strain with degenerative disc disease, evaluated as 10 percent disabling; left upper extremity associated with cervical strain with degenerative disc disease, evaluated as 10 percent disabling; and hearing loss, left ear, evaluated as noncompensably disabling.  A combined disability evaluation of 100 percent is in effect but from January 4, 2010 only.  

Review of the claims file reveals that the Veteran has been employed throughout the course of this appeal.  Specifically, a January 2010 VA examination shows that the Veteran was employed as an electrical technician as his usual occupation and, during the August 2016 Board hearing, the Veteran reported that he averaged 40 hours per week as an electrician, missing only two to three days in the past year due to back spasms.  The Veteran testified that, while he was in extreme pain, he worked through the pain.  VA's Schedule for Rating Disabilities is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Id.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  The Veteran's multiple disability ratings compensate him for the interference his disabilities has on his occupational functioning.  While the Veteran may have difficulty working due to his service-connected disabilities, he is currently gainfully employed.  Thus, he does not meet the criteria for a TDIU.  


ORDER

An effective date earlier than May 23, 2008 for the award of a 10 percent rating for arthritis with bursitis and iliotibial band syndrome, right knee, is denied.

An effective date earlier than May 23, 2008 for the award of a 10 percent rating for bursitis and iliotibial band syndrome, left knee, is denied. 

An effective date earlier than May 23, 2008 for the award of a 10 percent rating for right ankle instability is denied.

An effective date earlier than May 23, 2008 for the award of a 10 percent rating for left ankle instability is denied.

Entitlement to a TDIU is denied.


REMAND

With regard to the cervical spine issue, the Board notes that the Veteran's cervical spine was last examined in March 2015.  Significantly, this examination showed range of motion findings but does not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Unfortunately, the March 2015 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

Also, given the need to remand for a new examination of the cervical spine, the Board finds that such examination will be pertinent to the Veteran's claim for higher initial ratings for cervical radiculopathy of the bilateral upper extremities and, as such, the radiculopathy issues must also be remanded.  

Lastly, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in April 2015.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from April 2015 to the present.

2. Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected cervical spine disabilities, to include cervical radiculopathy of the upper extremities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the neck cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

3. Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


